              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00318-MR


EXELA PHARMA SCIENCES, LLC,      )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                  ORDER
                                 )
SANDOZ, INC.,                    )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s motions for the

admission of attorneys Christina D. Brown-Marshall and Corrin N. Drakulich

as counsel pro hac vice.        [Docs. 8, 9].          Upon careful review and

consideration, the Court will allow the motions.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s motions [Docs. 8,

9] are ALLOWED, and Christina D. Brown-Marshall and Corrin N. Drakulich

are hereby granted pro hac vice admission to the bar of this Court, payment

of the required admission fees having been received by the Clerk of this
                                Signed: November 15, 2019
Court.

      IT IS SO ORDERED.
